Citation Nr: 0729844	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to June 
1990, from January 1991 to July 1991, from December 1995 to 
August 1996, and from March 2002 to March 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2005, the RO increased the initial disability 
rating for the veteran's low back disability from 10 percent 
to 20 percent.  Because this rating decision did not award 
the maximum benefit available, the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.  

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record reflects that 
the veteran has a current right shoulder disability that 
originated during his military service.

2.  In October 2005, the Detroit RO granted the veteran an 
initial 20 percent disability rating for his service-
connected back disability.  That same month, the veteran 
notified VA in writing that he wished to withdraw the 
increased rating claim.  He reiterated this request at his 
June 2007 personal hearing.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right shoulder disability have been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for withdrawal of a substantive appeal 
regarding entitlement to an initial rating in excess of 10 
percent for a low back disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Shoulder Disability

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations at this juncture 
is obviated.  

The Court also issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
rating and effective date of an award.  For the reasons 
described below, service connection is being granted and a 
disability rating and an effective date will ultimately be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to the rating or 
effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error); Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the issue at hand, the competent evidence of record 
indicates that the veteran injured his right shoulder during 
service.  Service medical records reflect that the veteran 
was given a limited physical profile for a right shoulder 
injury in 2002.  February 2003 service medical records 
reflect that the veteran was again assigned a limited 
physical profile for right shoulder pain.  This profile was 
scheduled to expire three days before the veteran's March 
2003 separation.  

The veteran's post-service VA medical records reflect that he 
continued to experience right shoulder pain after service.  
Even though a VA examiner was unable to diagnose a right 
shoulder disability, the September 2004 VA examination report 
notes that there was some tenderness anteriorly.  Abduction 
was limited to 165 degrees, forward flexion to 160 degrees, 
and internal and external rotation were to 75 degrees with 
complaint of pain.  Normal range of motion is considered to 
be abduction and flexion to 180 degrees and rotation to 90 
degrees.  The veteran's post-service records also reflect 
that he attended massage therapy for his shoulder pain in 
April through June 2005.  Furthermore, a June 2005 VA 
orthopedics consultation record notes that the veteran has 
probable tendinopathy in his shoulder.  

In light of the all the evidence of record and resolving 
doubt in favor of the veteran, the Board finds that the 
veteran has established that he has a current right shoulder 
disability that originated in service.  See 38 C.F.R. § 
3.102.  Thus, the evidence supports a grant of service 
connection for a right shoulder disability.

Low Back Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal as 
to the claim of entitlement to an increased rating for a low 
back disability.  Hence, there remains no allegation of error 
of fact or law for appellate consideration regarding this 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this claim, and it is dismissed.


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.

The appeal regarding the appellant's claim of entitlement to 
an increased rating for a low back disability is dismissed.


REMAND

With respect to the issue of entitlement to service 
connection for a psychiatric disability, there is some 
confusion over how to classify the veteran's current 
condition.  The in-service and post-service medical records 
disagree as to whether the veteran has adjustment disorder, 
schizophrenia, or another psychiatric disability.  If the 
veteran may be diagnosed with schizophrenia or another 
compensable psychiatric disability, it is uncertain whether 
this disability originated in service or can otherwise be 
attributed to service.  

The Board notes that the veteran failed to report for a VA 
mental disorders examination that was scheduled for February 
2005.  In order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of evidence necessary to 
establishing entitlement to benefits.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see also Kowalski v. Nicholson, 
No. 02-1284 (Jun. 8 2005).  Nevertheless, the Board believes 
that this case should be remanded and another VA examination 
should be scheduled.   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to in order to 
ascertain the nature, extent, and etiology 
of any psychiatric disorder, including 
adjustment disorder and schizophrenia, 
that he may have.  The claims folder must 
be made available to the examiner prior to 
the examination.  The examination report 
should note that the claims folder was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to diagnose any 
current psychiatric disability and to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that any current 
psychiatric disability originated in 
service, was aggravated during service, or 
is otherwise etiologically related to 
service.  If a psychosis is diagnosed, the 
examiner should cite any evidence that 
indicates such disability was manifested 
during the veteran's active military 
service or within one year of his 
separation. 

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The RO must notify the appellant that 
it is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


